DETAILED ACTION

This office action is in response to the remarks and amendments filed on 1/14/2021.  Claims 1-2, 5, 7-14, 16-18, and 21-26 are pending.  Claims 1-2, 5, 7-14, 16-18, and 22, and 24-26 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections

Claim 25 is objected to because of the following informalities:  Applicant has listed two new claims both numbered as claim 25.  For purposes of examination, the second claim 25 is interpreted as claim 26 and referred to below as claim 26.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a lateral vertical wall made of an extensible material.  As discussed in the specification and included in the claim .  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,895,404 to Wilson in view of US Patent 5,265,293 to Spahn et al. (“Spahn”) and US Patent Application Publication 2011/0115635 to Petrovski et al. (“Petrovski”).
Claim 1.  A bedding system for the automation and ventilation of an existing duvet, the bedding system comprising: an inflatable lining (Wilson, Fig. 1, #19) configured to be inserted and affixed into a cover of a duvet together with the duvet (Wilson, column 2, lines 7-9 teaches “a bed covering or bedding 16 of rectangular shape and of a size sufficient to drape over the upper and side surfaces of the bed”, which reads on Applicant’s “a cover of a duvet together with the duvet”; alternatively, it would have been obvious to provide a duvet and duvet cover since they are art recognized types of bedding), the inflatable lining comprising an upper and lower layers affixed together to form a network of pneumatic chambers (Wilson does not teach “upper and lower layers affixed together to form a network of pneumatic chambers,” however, Spahn teaches an air mattress that includes upper and lower layers as well as a plurality of thru holes, as seen in Fig. 5; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand the air mattress of Wilson to be a rectangular shape, as taught by Spahn, in order to provide a more robust and effective inflation device; in other words, the inflatable structure would be better able to fully expand bedding to a rectangular shape than would the pneumatic tubes of Wilson; furthermore, the combination of the apparatus of Wilson with the air mattress of Spahn would have simply combining prior art elements according to known methods to yield predictable and obvious results) defining a plurality of openings extending through the lining allowing air to circulate through the lining (Wilson, Fig. 1, openings are considered to be the region between tubes 21,22, 23, and 24; in the proposed combination of Wilson and Spahn, the rectangular apparatus would still have openings as Spahn teaches a grid of indentations #20 in Fig. 1, which as disclosed in Fig. 5, #16 can be thru holes for the purpose of “allowing body heat and moisture to flow through”); and an air blower (Wilson, Fig. 1, #31) operatively connected to the inflatable lining for blowing air into the network of pneumatic chambers, so as in use, the inflatable lining is inflated to allow for the duvet and its cover to be straightened back into position after every use of the duvet (straightening bedding is the intended purpose of the apparatus of Wilson; see at least the a valve configured to receive air (Spahn, Fig. 1, #13) from the air blower via a connecting tube (Wilson, Fig. 1, #32) for inflating the inflatable lining, and to let the air to escape the inflatable lining when the air blower stops for deflating the inflatable lining when the duvet and its cover are back into position (Wilson, column 4, line 20 discusses air flowing backwards through the pump); and
wherein the inflatable lining defines a second network of pneumatic chambers configured to circulate and distribute hot or cold air towards a user laid in a bed under the duvet so as to regulate the temperature of the duvet (Wilson and Spahn do not teach two zones wherein hot or cold air can be distributed; however Petrovski teaches the use of two climate subzones in at least paragraph [0007]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the apparatus of Wilson to perform the heating and cooling functions of Petrovski since doing so would have simply required the addition of heating or cooling equipment to the already existing pneumatic equipment of Wilson, and doing so would have provided the predictable benefit of being able to heat or cool the bed of Wilson in order to optimize user comfort; furthermore, it would have been obvious to provide two zones as disclosed by Petrovski so that two different users can simultaneously use separate heating or cooling settings),
the lower layers of the inflating lining comprise a plurality of holes in connection with the second network for distributing the temperature controlled air towards the user (Wilson, Fig. 4, #30).
Claim 2.  
Claim 5.  The bedding system of claim [[4]] 1, wherein the second network defines at least two separate sub-networks for distributing air with different temperatures in specific regions of the bed (Petrovski teaches in paragraph [0007], “at least two climate subzones, wherein the climate subzones are configured to be operated differently from each other and wherein fluid is supplied to each climate subzone from separate fluid modules”).
Claim 8.  The bedding system of claim 1, wherein the inflatable lining comprises non-permanent attaching elements for attaching the inflatable lining to the duvet cover or the duvet (Wilson, Fig. 3, #’s 44, 45, 47, and 48).
Claim 9.  The bedding system of claim 1, wherein the air blower is configured to be activated for a given amount of time to send air into said network of pneumatic chambers (the apparatus of Wilson is capable of both inflation and deflation, therefore it is inherent that the air blower can be active for “a given amount of time”).
Claim 10.  The bedding system of claim 1, wherein the air blower is controlled via an application connected over a network to the apparatus or by a hard wired controller on the apparatus (Wilson does not teach details of the control system, however Petrovski teaches details in at least paragraph [0086] which teaches the use of a network, and in paragraph [0015] teaches the use of a “control algorithm and/or a software/hardware combination” that reads on Applicant’s “application”; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the control system of Petrovski with the apparatus of Wilson in order to be able to more effectively control the heating and cooling of the apparatus in order to optimize a user’s comfort).
Claim 11.  
Claim 12.  A method for the making of a bed using a bedding system for the automation and ventilation of an existing duvet, the method comprising the steps of: 
a) providing an inflatable lining (Wilson, Fig. 1, #19) configured to be inserted and affixed into a cover of a duvet together with the duvet (Wilson, column 2, lines 7-9 teaches “a bed covering or bedding 16 of rectangular shape and of a size sufficient to drape over the upper and side surfaces of the bed”, which reads on Applicant’s “a cover of a duvet together with the duvet”; alternatively, it would have been obvious to provide a duvet and duvet cover since they are art recognized types of bedding), the inflatable lining comprising an upper and lower layers affixed together to form a network of pneumatic chambers (Wilson does not teach “upper and lower layers affixed together to form a network of pneumatic chambers,” however, Spahn teaches an air mattress that includes upper and lower layers as well as a plurality of thru holes, as seen in Fig. 5; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand the air mattress of Wilson to be a rectangular shape, as taught by Spahn, in order to provide a more robust and effective inflation device; in other words, the inflatable structure would be better able to fully expand bedding to a rectangular shape than would the pneumatic tubes of Wilson; furthermore, the combination of the apparatus of Wilson with the air mattress of Spahn would have simply combining prior art elements according to known methods to yield predictable and obvious results) defining a plurality of opening extending through the lining allowing air to circulate through the lining (Wilson, Fig. 1, openings are considered to be the region between tubes 21,22, 23, and 24; in the proposed combination of Wilson and Spahn, the rectangular apparatus would still have openings as Spahn teaches a grid of indentations #20 in Fig. 1, which as disclosed in Fig. 5, #16 can be thru holes for the purpose of “allowing body heat and moisture to flow through”); 
b) inserting the inflatable lining into the cover together with the duvet (Wilson, Fig. 1); 
c) inflating the inflatable lining by turning on an air blower operatively connected to the inflatable lining for a given amount of time for blowing air into the network of pneumatic ; and 
d) regulating the temperature of the duvet by selecting a temperature of the air sent into a second network of pneumatic chambers configured to circulate and distribute hot or cold air in the lining (Wilson and Spahn teach a single network of pneumatic chambers and do not teach “a second network of pneumatic chambers” with two zones wherein hot or cold air can be distributed; however Petrovski teaches the use of two climate subzones in at least paragraph [0007]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the apparatus of Wilson to perform the heating and cooling functions of Petrovski since doing so would have simply required the addition of heating or cooling equipment to the already existing pneumatic equipment of Wilson, and doing so would have provided the predictable benefit of being able to heat or cool the bed of Wilson in order to optimize user comfort; furthermore, it would have been obvious to provide two zones as disclosed by Petrovski so that two different users can simultaneously use separate heating or cooling settings).
Claim 13.  The method of claim 12, further comprising before step b) the step of attaching the inflatable lining to the duvet (Wilson, Fig. 3, #’s 44, 45, 47, and 48).
Claim 14.  The method of claim 12, further comprising after step c) the step of deflating the inflated lining by turning off the air blower once the inflatable lining, the duvet and the cover are back into position (Wilson, column 4, lines 19-22 discusses deflating the apparatus).
Claim 16.  The method of claim [[15]] 12, wherein the second network defines at least two separate sub-networks, the method further comprising the step of distributing air with different temperatures in at least two specific regions of the bed (Petrovski teaches “at least two climate subzones” in paragraph [0007].
Claim 17.  The method of claim 12, further comprising the step of controlling the air blower via an application connected over a network to the apparatus or by a hard wired 
Claim 18.  The method of claim 12, further comprising the step of controlling the air blower by either Bluetooth or WIFI via an application installed on a computer, Smartphone or tablet (Petrovski teaches the use of wireless technology in paragraph [0080] and the use of a computer in paragraph [0086]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,895,404 to Wilson in view of US Patent 5,265,293 to Spahn et al. (“Spahn”), US Patent Application Publication 2011/0115635 to Petrovski et al. (“Petrovski”), and US Patent D737,599 to Aldridge et al. (“Aldridge”).
Claim 7.  The bedding system of claim [[3]] 1, wherein the upper and lower layers are connected together by a lateral vertical wall .
Claim 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,895,404 to Wilson in view of US Patent 5,265,293 to Spahn et al. (“Spahn”), and US Patent D737,599 to Aldridge et al. (“Aldridge”).
Claim 22.  A bedding system for the automation and ventilation of an existing duvet, the bedding system comprising: an inflatable lining (Wilson, Fig. 1, #19) configured to be inserted and affixed into a cover of a duvet together with the duvet (Wilson, column 2, lines 7-9 teaches “a bed covering or bedding 16 of rectangular shape and of a size sufficient to drape over the upper and side surfaces of the bed”, which reads on Applicant’s “a cover of a duvet together with the duvet”; alternatively, it would have been obvious to provide a duvet and duvet cover since they are art recognized types of bedding), the inflatable lining comprising an upper and lower layers affixed together to form a network of pneumatic chambers (Wilson does not teach “upper and lower layers affixed together to form a network of pneumatic chambers,” however, Spahn teaches an air mattress that includes upper and lower layers as well as a plurality of thru holes, as seen in Fig. 5; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand the air mattress of Wilson to be a rectangular shape, as taught by Spahn, in order to provide a more robust and effective inflation device; in other words, the inflatable structure would be better able to fully expand bedding to a rectangular shape than would the pneumatic tubes of Wilson; furthermore, the combination of the apparatus of Wilson with the air mattress of Spahn would have simply combining prior art elements according to known methods to yield predictable and obvious results) defining a plurality of openings extending through the lining allowing air to circulate through the lining (Wilson, Fig. 1, openings are considered to be the region between tubes 21,22, 23, and 24; in the proposed combination of Wilson and Spahn, the rectangular apparatus would still have 
Claim 25.  The bedding system of claim 24, wherein the lower layers of the inflating lining comprise a plurality of holes in connection with the second network for distributing the temperature controlled air towards the user (Wilson, Fig. 4, #30).
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,895,404 to Wilson in view of US Patent 5,265,293 to Spahn et al. (“Spahn”), and US Patent D737,599 to Aldridge et al. (“Aldridge”) in view of US Patent Application Publication 2011/0115635 to Petrovski et al. (“Petrovski”),
Claim 24.  The bedding system of claim 22, wherein the inflatable lining defines a second network of pneumatic chambers configured to circulate and distribute hot or cold air towards a user laid in a bed under the duvet so as to regulate the temperature of the duvet (Wilson and Spahn do not teach two zones wherein hot or cold air can be distributed; however Petrovski teaches the use of two climate subzones in at least paragraph [0007]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the apparatus of Wilson to perform the heating and cooling functions of Petrovski since doing so would have simply required the addition of heating or cooling equipment to the already existing pneumatic equipment of Wilson, and doing so would have provided the predictable benefit of being able to heat or cool the bed of Wilson in order to optimize user comfort; furthermore, it would have been obvious to provide two zones as disclosed by Petrovski so that two different users can simultaneously use separate heating or cooling settings).
Claim 26.  The bedding system of claim 24, wherein the second network defines at least two separate sub-networks for distributing air with different temperatures in specific regions of the bed bed (Petrovski teaches “at least two climate subzones” in paragraph [0007]).




Discussion of allowable subject matter

Claims 21 and 23 are objected to as depending from a rejected claim.  The claimed invention includes, inter alia, a vertical side wall that is constructed from an extensible material.  This combination of structures provides “a force that, in connection with the valve, allows the lining to deflate to provide a natural look to the duvet back into position” as recited in claim 7, 


Response to Applicant's remarks and amendments

Regarding prior objections to the drawings, Applicant has amended the drawings and the specification, and the objections have been withdrawn.
Notwithstanding Applicant’s claim amendments, and the rejections above directed toward those amendments, Applicant argues on page 12 of Applicant’s remarks that the prior art of Wilson does not “distribute hot or cold air towards a user
Applicant argues, with respect to claims 15-18, on page 13 of remarks that the amended claim language requires “an upper and lower layers affixed together to form a network of pneumatic chambers,” and that the prior art does not teach this aspect of the invention.  Examiner respectfully disagrees.  Spahn teaches an inflatable body that can be seen to have upper and lower layers, #’s 12 and 14, and separate pneumatic chambers in at least Fig. 5.
Furthermore Applicant argues that Petrovski teaches a climate control system that is integrated with a mattress rather than being inserted into a duvet cover.  While this may be true, the teaching of Petrovski is introduced to teach that a climate control system in general in a bed is known in the prior art, not for Petrovski’s specific configuration of airflow passages that are located within a mattress.  One of ordinary skill would have recognized that a climate control system could have been included with bed and blankets of Wilson, and further that the air distribution system already in place in Wilson could simply be configured to provide hot or cold air, rather than room temperature air.
With respect to new claims 22-26, Applicant argues that the cited prior art does not teach a vertical wall between upper and lower layers of an inflatable structure.  While this may be true, there is no criticality to the vertical wall alone, and a similar structure is taught by Aldridge.  However Applicant’s vertical wall, in conjunction with an extensible material, to provide the functional benefit of creating a deflationary force may be patentable (see “Discussion of allowable subject matter,” above).
	



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Examiner, Art Unit 3673